DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on January 28, 2022.
Claims 13-16, 18, 23, 32-45 are under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 18, 23, 32-45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US 2019/0029057 A1).

1.-12. (canceled) 

As per Claim 13 Pan teaches a method, comprising: 
receiving, by an access network apparatus, at least two quality of service (QoS) targets of a QoS flow from a session management function  network element (Paragraph 0387 The core network (e.g. SMF) provides QoS parameters of the third UL QoS flow to the gNB. Based on the QoS parameters of the third UL QoS flow with two different SDAP entities configured for the same PDU session: one for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). ); in response to determining a first QoS target of the QoS flow cannot be met (Paragraph 0370 the target QoS of the second UL QoS flow would not be satisfied), determining, by the access network apparatus, a second QoS target of the QoS flow based on the at least two QoS targets, wherein the second QoS target can be met by the access network apparatus (Paragraph 0100 the SMF provides the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN ); and
 sending, by the access network apparatus, first indication information and the second QoS target to the session management function network element, wherein the first indication information indicates that the first QoS target cannot be met (Paragraph 0086-0088 0118, 0370 the target QoS of the second UL QoS flow would not be satisfied because gNB would not set up a new DRB for the second QoS flow or map the second QoS flow to an existing DRB according to QoS parameters of the second QoS flow. Each GBR QoS flow is in addition associated with the following QoS parameters (details are described in clause 5.7.2): Guaranteed Flow Bit Rate (GFBR)--UL and DL;  Maximum Flow Bit Rate (MFBR)--UL and DL; Notification control ). 

As per Claim 14 Pan teaches the method according to claim 13, wherein the at least two QoS targets comprise the second QoS target (Paragraph 0060, 00265, 0100 The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF. One for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). Also during mobility this principle ensures that the target eNB is aware of all configured UL QoS mappings applied by the UE.  Besides that, it would also allow the eNB to map a DL QoS flow onto a different DRB than the UL QoS flow with the same ID.. ). 

As per Claim 15 Pan teaches the method according to claim 13, wherein determining the second QoS target based on the at least two QoS targets comprises: determining the second QoS target based on an available resource and the at least two QoS targets (Paragraph 0100 0265,0268 Also during mobility this principle ensures that the target eNB is aware of all configured UL QoS mappings applied by the UE.  Besides that, it would also allow the eNB to map a DL QoS flow onto a different DRB than the UL QoS flow with the same ID.  ). 

As per Claim 16 Pan teaches the method according to claim 13, wherein the QoS flow is a guaranteed bit rate QoS flow (Paragraph 0080 The 5G QoS model supports a QoS flow based framework.  The 5G QoS model supports both QoS flows that require guaranteed flow bit rate and QoS flows that do not require guaranteed flow bit rate. ). 

As per Claim 17 Pan teaches the method according to claim 16, wherein a QoS profile of the QoS flow comprises a 3Q1, an allocation and retention priority (ARP), a guaranteed flow bit rate (GFBR), and a maximum flow bit rate (MFBR) (Paragraph 0086-0088 Each GBR QoS flow is in addition associated with the following QoS parameters (details are described in clause 5.7.2): Guaranteed Flow Bit Rate (GFBR)--UL and DL; Maximum Flow Bit Rate (MFBR)--UL and DL; Notification control.). 

As per Claim 18 Pan teaches a method, comprising: 
sending, by a session management function network element 0084, 0085  5G QoS Indicator (5QI). Allocation and Retention Priority (ARP). ), at least two quality of service (QoS) targets of a QoS flow to an access network apparatus (Paragraph 0100 The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF ); and  receiving, by the session management function network element, first indication information and a second QoS target of the QoS flow from the access network apparatus(Paragraph 0387 The core network (e.g. SMF) provides QoS parameters of the third UL QoS flow to the gNB. Based on the QoS parameters of the third UL QoS flow with two different SDAP entities configured for the same PDU session: one for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). );, wherein the first indication information indicates that a first QoS target of the QoS flow cannot be met, and wherein the second QoS target can be met, and the at least two QoS targets comprise the second QoS target (Paragraph 0086-0088 0118, 0370 the target QoS of the second UL QoS flow would not be satisfied because gNB would not set up a new DRB for the second QoS flow or map the second QoS flow to an existing DRB according to QoS parameters of the second QoS flow. Each GBR QoS flow is in addition associated with the following QoS parameters (details are described in clause 5.7.2): Guaranteed Flow Bit Rate (GFBR)--UL and DL;  Maximum Flow Bit Rate (MFBR)--UL and DL; Notification control ).

As per Claim 19 Pan teaches the method according to claim 18, wherein the QoS policy information comprises at least two pieces of QoS control information (Paragraph 0092, 0125 Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ). 

19-22. (Cancelled).


As per Claim 23 Pan teaches the method according to claim 18 further comprising: sending, by the session management function network element,  the first indication information and the second QoS target to the a policy control function network element (Paragraph 0100, 0370 the target QoS of the second UL QoS flow would not be satisfied. The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF ). 

As per Claim 24 Pan teaches the method according to claim 23, wherein the at least two QoS targets comprise the second QoS target (Paragraph 0060, 00265, 0100 The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF. One for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). Also during mobility this principle ensures that the target eNB is aware of all configured UL QoS mappings applied by the UE.  Besides that, it would also allow the eNB to map a DL QoS flow onto a different DRB than the UL QoS flow with the same ID). 

As per Claim 25 Pan teaches a method, comprising:
 sending, by a policy control function (PCF) network element, quality of service (QoS) policy information to a session management function (SMF) network element (Paragraph 0100 The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF.  When applicable, the SMF  provides the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN.); and 
receiving, by the PCF network element, first indication information and a second QoS target, wherein the first indication information indicates that a first QoS target of a QoS flow can not be met, and wherein the second QoS target can be met by an access network apparatus (Paragraph 0100, 0370 the target QoS of the second UL QoS flow would not be satisfied. The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF ). 

As per Claim 26 Pan teaches the method according to claim 25, further comprising: receiving at least two QoS requirements sent by an application function (AF) network element; and generating the QoS policy information based on the at least two QoS requirements (Paragraph 0084, 0085  5G QoS Indicator (5QI). Allocation and Retention Priority (ARP). ).

As per Claim 27 Pan teaches the method according to claim 25, wherein the QoS policy information comprises at least two pieces of QoS control information(Paragraph 0092, 0125 Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ). 

As per Claim 28 Pan teaches the method according to claim 25, wherein each piece of the at least two pieces of QoS control information comprises guaranteed bit rate (GBR) information (Paragraph 0092, 0124, 0125 MBR per SDF is mandatory for GBR QoS flows but optional for non-GBR QoS flows.  The MBR is enforced in the UPF. Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ). 

As per Claim 29 Pan teaches the method according to claim 25, wherein the QoS flow is a guaranteed bit rate QoS flow (Paragraph 0080 The 5G QoS model supports a QoS flow based framework.  The 5G QoS model supports both QoS flows that require guaranteed flow bit rate and QoS flows that do not require guaranteed flow bit rate. ). 

As per Claim 30 Pan teaches the method according to claim 25, wherein the first QoS target comprises a guaranteed flow bit rate (GFBR) target (Paragraph 0086-0088 Each GBR QoS flow is in addition associated with the following QoS parameters (details are described in clause 5.7.2): Guaranteed Flow Bit Rate (GFBR)--UL and DL; Maximum Flow Bit Rate (MFBR)--UL and DL; Notification control.).  

As per Claim 31 Pan teaches the method according to claim 30, wherein the first QoS target further comprises a data packet processing requirement (Paragraph 0076, 0104  In DL incoming data packets are classified based on SDF templates according to their SDF precedence (without initiating additional N4 signaling ) UL packets received in UE AS with the QFI are sent over the DRB decided by the QFI to DRB mapping table.  If configured in step 5, UL data packets include a QoS marking (same as or corresponding to QFI) in the SDAP header.  ).

As per Claim 32 Pan teaches the method according to claim 18, further comprising: receiving, by the session management function network element, QoS policy information from a policy control function network element; and wherein sending, by the session management function network element, the at least two QoS targets to the access network apparatus comprises sending, by the session management function network element based on the QoS policy information, the at least two QoS targets to the access network apparatus(Paragraph 0387 The core network (e.g. SMF) provides QoS parameters of the third UL QoS flow to the gNB. Based on the QoS parameters of the third UL QoS flow with two different SDAP entities configured for the same PDU session: one for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). 

As per Claim 33 Pan teaches the method according to claim 32, wherein the QoS policy information comprises at least two pieces of QoS control information(Paragraph 0092, 0125 Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ). 


As per Claim 34 Pan teaches the method according to claim 33, wherein each piece of the at least two pieces of QoS control information comprises one or more of: a 5QI, an allocation and retention priority (ARP), a guaranteed bit rate (GBR), a maximum bit rate (MBR), or notification control  (Paragraph 0092, 0124, 0125 MBR per SDF is mandatory for GBR QoS flows but optional for non-GBR QoS flows.  The MBR is enforced in the UPF. Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ).

As per Claim 35 Pan teaches the method according to claim 13, wherein the first QoS target comprises a first guaranteed flow bit rate (GFBR), and the second QoS target comprises a second GFBR (Paragraph 0084, 0085  5G QoS Indicator (5QI). Allocation and Retention Priority (ARP). ).

As per Claim 36 Pan teaches the method according to claim 18, wherein the QoS flow is a guaranteed bit rate QoS flow (Paragraph 0080 The 5G QoS model supports a QoS flow based framework.  The 5G QoS model supports both QoS flows that require guaranteed flow bit rate and QoS flows that do not require guaranteed flow bit rate. ).

As per Claim 37 Pan teaches the method according to claim 18, wherein the first QoS target comprises a first guaranteed flow bit rate (GFBR), and the second QoS target comprises a second GFBR (Paragraph 0086-0088 Each GBR QoS flow is in addition associated with the following QoS parameters (details are described in clause 5.7.2): Guaranteed Flow Bit Rate (GFBR)--UL and DL; Maximum Flow Bit Rate (MFBR)--UL and DL; Notification control.).  

As per Claim 38 Pan teaches an access network apparatus, comprising: a processor; and a non-transitory memory, wherein the processor is configured to execute at least one instruction stored in the non-transitory memory to:
 receive at least two quality of service (QoS) targets of a QoS flow from a session management function network element(Paragraph 0387 The core network (e.g. SMF) provides QoS parameters of the third UL QoS flow to the gNB. Based on the QoS parameters of the third UL QoS flow with two different SDAP entities configured for the same PDU session: one for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). 
in response to determining a first QoS target of the QoS flow cannot be met(Paragraph 0370 the target QoS of the second UL QoS flow would not be satisfied), determine a second QoS target of the QoS flow based on the at least two QoS targets, wherein the second QoS target can be met by the access network apparatus(Paragraph 0100 the SMF provides the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN ); and
 send first indication information and the second QoS target to the session management function network element, wherein the first indication information indicates that the first QoS target cannot be met (Paragraph 0100, 0370 the target QoS of the second UL QoS flow would not be satisfied. The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF ).

As per Claim 39 Pan teaches the access network apparatus according to claim 38, wherein the at least two QoS targets comprise the second QoS target (Paragraph 0060, 00265, 0100 The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF. One for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). Also during mobility this principle ensures that the target eNB is aware of all configured UL QoS mappings applied by the UE.  Besides that, it would also allow the eNB to map a DL QoS flow onto a different DRB than the UL QoS flow with the same ID).

As per Claim 40 Pan teaches the access network apparatus according to claim 38, wherein determining the second QoS target based on the at least two QoS targets comprises: determining the second QoS target based on an available resource and the at least two QoS targets (Paragraph 0092, 0125 Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ).

As per Claim 41 Pan teaches a session management function network element, comprising: a processor; and a non-transitory memory, wherein the processor is configured to execute at least one instruction stored in the non-transitory memory to: send at least two quality of service (QoS) targets of a QoS flow to an access network apparatus(Paragraph 0387 The core network (e.g. SMF) provides QoS parameters of the third UL QoS flow to the gNB. Based on the QoS parameters of the third UL QoS flow with two different SDAP entities configured for the same PDU session: one for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows). ); and
 receive first indication information and a second QoS target of the QoS flow from the access network apparatus, wherein the first indication information indicates that a first QoS target of the QoS flow cannot be met, and wherein the second QoS target can be met, and the at least two QoS targets comprise the second QoS target (Paragraph 0086-0088 0118, 0370 the target QoS of the second UL QoS flow would not be satisfied because gNB would not set up a new DRB for the second QoS flow or map the second QoS flow to an existing DRB according to QoS parameters of the second QoS flow. Each GBR QoS flow is in addition associated with the following QoS parameters (details are described in clause 5.7.2): Guaranteed Flow Bit Rate (GFBR)--UL and DL;  Maximum Flow Bit Rate (MFBR)--UL and DL; Notification control ). 


As per Claim 42 Pan teaches the session management function network element according to claim 41, wherein the processor is further configured to execute the at least one instruction to: receive QoS policy information from a policy control function network element (Paragraph 0100 The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF. When applicable, the SMF provides the QFI together with the QoS profile containing the QoS parameters of a QoS flow to the (R)AN. The SMF provides the SDF template (i.e. the set of packet filters associated with the SDF received from the PCF) ); and wherein sending the at least two QoS targets to the access network apparatus comprises: sending, based on the QoS policy information, the at least two QoS targets to the access network apparatus (Paragraph 0100, 0115 The QoS rules are then provided to the UE enabling classification and marking of UL User Plane traffic. [0101] Editor's note: Some applications, e.g. IMS, require also the DL part of the SDF template in the QoS rule. The QoS Rules provided to the UE or implicitly derived by the UE (e.g. in case of reflective QoS). UPF performs Session-AMBR enforcement and counting of packets for charging. ).

As per Claim 43 Pan teaches the session management function network element according to claim 42, wherein the QoS policy information comprises at least two pieces of QoS control information (Paragraph 0150 This information can carried with the RRC signalling covers QoS features, which would make control element information redundant. Since SDAP layer is used currently only with QoS and it is currently tightly coupled with the PDCP entity, control PDU would add complexity that may not be justified with the benefits.  ).

As per Claim 44 Pan teaches the session management function network element according to claim 43, wherein each piece of the at least two pieces of QoS control information comprises one or more of: a 5QI, an allocation and retention priority (ARP), a guaranteed bit rate (GBR), a maximum bit rate (MBR), or notification control (Paragraph 0092, 0124, 0125 MBR per SDF is mandatory for GBR QoS flows but optional for non-GBR QoS flows.  The MBR is enforced in the UPF. Two ways to control QoS flows are supported: 1) For non-GBR QoS  flows with standardized 5QIs, the 5QI value is used as QFI as defined in clause  5.7.4 and a default ARP is used. ).

As per Claim 45 Pan teaches the session management function network element according to claim 42, wherein the processor is further configured to execute the at least one instruction to: send the first indication information and the second QoS target to a policy control function network element (Paragraph 0100, 0370 the target QoS of the second UL QoS flow would not be satisfied. The SMF allocates the QFI for every QoS flow and derives its QoS parameters from the information provided by the PCF ).

Response to Argument(s)

Applicant's argument(s) filed on October January 28, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 8 and 9 the Applicant argues in substance that: 

(A)  “Pan doesn’t disclose the features of “in response to determining a first QoS target of the QoS flow cannot be met, determining, by the access network apparatus, a second QoS target of the QoS flow based on the at least two QoS targets, wherein the second QoS target can be met by the access network apparatus”.

(B)  “ Pan does not disclose or teach “sending, by the access network apparatus, the first indication information and the second QoS target to the session management function network element.”

Response:

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Examiner recommend that applicant’s representative add more explicit language to the claims. Pan explicitly discloses how the network node transmitting a first message with a Data Radio Bearer configuration to a UE (User Equipment) for establishing a default DRB for a PDU (Packet Data Unit) session, wherein the DRB configuration includes a QFI (QoS Flow Id) configuration used to indicate whether a QFI field is present or not in uplink for the default DRB and the QFI configuration is always set to a value indicating the QFI field is present in uplink for the default DRB. It further includes the network node establishing the default DRB with a presence of the QFI field in uplink, which determines which pre-coding matrix to formulates the data rate, coding, and modulation for each data stream to determined by instructions performed by processor. An example from Pan (Paragraph 0033 A processor 270 periodically determines which pre-coding matrix to use (discussed below). Processor 270 formulates a reverse link message comprising a matrix index portion and a rank value portion.)

• (B) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. Pan explicitly discloses the QoS architecture, the NG-NG-RAN maps packets belonging to different PDU sessions to different DRBs. Within each PDU session, is up to NG-RAN how to map multiple QoS flows to a DRB. The NG-RAN may map a GBR flow and a non-GBR flow, or more than one GBR flow to the same DRB, but mechanisms to optimise these cases are not within the scope of standardization. The timing of establishing non-default DRB(s) between NG-RAN and UE for QoS flow configured during establishing a PDU session can be different from the time when the PDU session is established. It is up to NG-RAN when non-default DRBs are established. The QoS flows belonging to the same PDU session can be mapped to different bearer types (see subclause 4.5.2) and as a result there can be two different SDAP entities configured for the same PDU session: one for MCG and another one for SCG (for instance when one MCG bearer and one SCG bearer are used for two different QoS flows)... An example from Pan (Paragraph 0231, 0370  FIG. A.6-1 illustrates a scenario of UE initiated UL QoS flow. The UE initiates a new UL QoS flow (the second UL QoS flow) e.g. based on pre-configured QoS parameters. If there is no mapping of the QFI to a DRB in the AS mapping table for this PDU session, the second UL QoS flow will be mapped to a default DRB of the PDU session. where different QoS flows of the same PDU session are mapped to MgNB and SgNB then there is one SDAP entity in the MgNB and one in SgNB for that PDU session..)

    Therefore Pan reference teaches the claim limitation as currently presented. 

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468